Decision centered, in the trial of this case, on the question of the original transaction. . Plaintiff asserted that he was unpaid for a Chevrolet automobile which he had sold and delivered to the defendant. Though admitting possession of the property, defendant contended himself to be a bailee to sell it forthe plaintiff, whom he had succeeded as a dealer in that make of motor car. This issue was closely .contested.- The jury returned a verdict in the plaintiff’s favor. That verdict the defendant is desiring should be set aside. In such behalf he has filed two motions. One is on the ground that the jury’s conclusion is contrary to the evidence submitted. The other assigns the discovery, newly, of additional testimony, of which a report accompanies the motion.
Regarding the first, defendant has not met the requirement of clearly showing an insufficiency of supporting proof, and consequently a verdict which is distinctly wrong. In the instance of the second motion, if it be conceded that the defendant had not knowledge of the evid'ence previous to the trial, still the fact remains that when the new evidence is considered with that already in, it does not appear to be of such weight and value as to bring the situation within *551the sphere of the probability that a different result would be attained in another trial. Both motions overruled.
Gray & Sawyer, for plaintiff. Herbert J. Dudley, for defendant.